           CASE 0:19-cv-00763-JRT-HB Doc. 382 Filed 08/16/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

                 INFORMAL DISPUTE RESOLUTION CONFERENCE


 ASI, Inc.,                                                COURT MINUTES
                                                         BEFORE: Hildy Bowbeer
                        Plaintiff,                        U.S. Magistrate Judge

 v.                                            Case No.:         19-cv-0763 (JRT/HB)
                                               Date:             August 16, 2021
 Aquawood, LLC; Banzai International           Courthouse:       St. Paul
 Ltd.; Chan Ming Yiu; Dollar Empire,           Location:         Via ZoomGov
 LLC; Brian Dubinsky; Jun Tai Co Ltd.;         Time in Court:    9:45 a.m. – 10:32 a.m.
 Liu Yi Man; Peter Magalhaes; Manley                             32 minutes
 Toy Direct, LLC; MGS International,
 LLC; Park Lane Solutions Ltd.; Richard
 Toth; Toy Network, LLC; Toy Quest
 Ltd.; Wellmax Trading Ltd.; Winning
 Industrial Ltd.; Michael Wu; and Chan
 Siu Lun; Manley Toys Limited; John
 Robert Lees; and Mat Ng,

                        Defendants.


APPEARANCES:
For Plaintiff: Shelli Calland, Sophia Golvach
For Defendants Aquawood, LLC; Brian Dubinsky; and Peter Magalhaes: Matthew
Callanan
For Defendants Banzai International, Ltd; Chan Ming Yiu (Samson Chan); Liu Yi Man
(Lisa Liu); Park Lane Solutions, LLC; Toy Quest Ltd.; and Chan Siu Lun (Alan Chan):
Brandon Underwood

PROCEEDINGS:

       The Court continued its Informal Dispute Resolution Conference (IDR)
conference from August 5, 2021. For the reasons stated on the record, the Court denied
the Defendants’ request to quash the third-party subpoenas, however, it limited the
subpoenas’ scope. Specifically:

      1) The Court limited the subpoenas to exclude any personal health information (PHI)
         about any individual, regardless of whether that individual is a party or non-party.
     CASE 0:19-cv-00763-JRT-HB Doc. 382 Filed 08/16/21 Page 2 of 2



2) Insofar as Request No. 1 seeks information pertaining to the Hong Kong or
   Dubinski Defendants, their officers or employees, the Court limited Request No. 1
   to all issued policies, all certificates of insurance, all applications for insurance
   (whether or not policies were actually issued), any submissions seeking or issuing
   renewals or modifications in that insurance, documents sufficient to show all
   named and additional insureds, and documents sufficient to show who was being
   invoiced for and who was actually paying the premiums for that insurance. The
   Court further limited Request No. 1 to a timeframe from January 1, 2012 through
   the present.

3) Insofar as Request No. 2 seeks information pertaining to the Hong Kong or
   Dubinski Defendants, their officers or employees, the Court limited Request No. 2
   to documents reflecting communications since January 1, 2012, to or from any of
   the Defendants, including their employees, officers, and individuals or entities
   acting on their behalf, pertaining to applications for insurance or requests to renew
   or modify coverage, including communications discussing the possibility of
   applying for or renewing or modifying insurance or leading up to the submission
   of an application.

4) For the avoidance of doubt, the Court’s order does not address and therefore does
   not limit the scope of the subpoenas insofar as they seek information (other than
   PHI) that does not pertain to the Hong Kong and Dubinsky Defendants and their
   officers and employees.

5) The Court directed counsel to meet and confer about how best to handle the
   review of any privileged and/or work product information encompassed within the
   scope of the requests. The Court directed them to file a joint letter memorializing
   their agreement or, if necessary, a stipulation and a proposed order to the extent
   required, for example, to confirm Federal Rule of Evidence 502(d) protections
   against waiver.

                                                         s/ERE
                                                         Judicial Law Clerk




                                         2
